 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11       JONATHAN FUENTES,                                         Case No. 1:17-cv-00745-LJO-EPG-PC

12                        Plaintiff,                               ORDER SETTING HEARING ON
                                                                   DEFENDANT RODRIGUEZ’S MOTION
13               v.                                                FOR SUMMARY JUDGMENT

14       G. RODRIGUEZ,

15                        Defendant.

16

17              The Court sets a hearing on Defendant Rodriguez’s motion for summary judgment (ECF

18 No. 28) to be heard on May 17, 2019, at 10:00 a.m. in Courtroom 10 before Magistrate Judge

19 Erica P. Grosjean.
20              The parties shall be prepared to discuss: (1) Plaintiff’s allegation that the CDCR failed to

21 notify him that at some point Appeal No. WSP-O-17-00752 (the “Staff Complaint Appeal”) was

22 accepted at the second level of review; and (2) the two different copies of Appeal No. WSP-O-

23 17-00752 submitted by the parties—Exhibit B to F. Feliciano’s declaration (ECF No. 28-4 at 12–

24 15) and Exhibit B to Plaintiff’s declaration (ECF No. 30 at 8–10, 14). The Court directs the
                                                                         1


25 parties’ attention specifically to Box E of the form 602.

26              To appear telephonically, each party is to use the following dial-in number and passcode:

27 Dial-in number 1-888-251-2909; Passcode 1024453. Plaintiff shall make arrangements with staff

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
 1 at his institution of confinement for his attendance at the hearing. Plaintiff’s institution of

 2 confinement shall make Plaintiff available for the hearing at the date and time indicated above.

 3 Prior to the hearing, defense counsel shall confirm with Plaintiff’s institution of confinement that

 4 arrangements have been made for Plaintiff’s attendance.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     May 6, 2019                                  /s/
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
